ORDER

PER CURIAM:
AND NOW, this 22nd day of August, 2001, the Petition for Allowance of Appeal, No. 181 M.D. Alloc. Dkt.2000, is granted limited to the following issues:
1. Did the Superior Court err by holding that the statute of limitations applicable to a cause of action under 21 P.S. § 682 begins to run anew with each new request for entry of satisfaction of a mortgage?
2. Did the Superior Court err by holding that a plaintiff who makes multiple requests for entry of satisfaction of a single mortgage may obtain an award of damages under 21 P.S. § 682 for each such request?
The Petition for Allowance of Appeal, No. 183 M.D. Alloc. Dkt.2000, is also granted limited to the following issue:
1. Whether successive demands for satisfaction of an open judgment either revive the initial cause of action or constitute a new and distinct cause of action under 42 Pa.C.S. § 8104?